DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24,  2022 has been entered, wherein claims 2, 23-34, 36, and 37 are cancelled,  claims 1,3-22, 35, 38-51 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
means for determining
means for signaling  in claim 47.
The written description of the specification supports this means-plus-function recitation with the following disclosure which when describing Figure 15. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 20, 21, 35, 41, 47, 48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (Bae hereafter) (US 20200045722 A1) in view of  Gao et al. (Gao hereafter) (US 20210321355 A1) and in further view of Okamura et al.  (Okamura hereafter) (US 20210345390 A1).

Regarding Claim 1, Bae teaches A method of wireless communication performed by a user equipment (UE), comprising:
determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, (Bae; [0129] ... in the case where the UE is allocated a grant free
 PUSCH radio resource and a PUCCH radio resources in different frequency regions in the same slot at the same time, if the network allow simultaneous transmission and the UE determines that simultaneous transmission is possible, the UE may perform UL transmission on the two radio resources at the same time.)
signaling the uplink capability to a base station (Bae; [0129] ... the UE may transmit, to the network, a capability signal for grant-free UL transmission ).
Bae fails to explicitly teach, wherein the uplink capability corresponds to support for:
at least one first active uplink beam, of the plurality of active uplink beams, having a first spatial relation  being configured for both physical uplink control channel (PUCCH) transmissions and physical uplink shared channel (PUSCH) transmissions
However, in the same field of endeavor, Gao teaches, at least one first active uplink beam, of the plurality of active uplink beams, having a first spatial relation (Gao; [0068] ... terminal device 120 is provided with a spatial setting by a higher layer parameter “PUCCH-Spatialrelationinfo”) being configured for both physical uplink control channel (PUCCH) transmissions (Gao; [0068] ... regarding an uplink transmission over PUCCH, the terminal device 120 may determine, from the first and second procedures, a fourth procedure to be applied to an plink transmission over PUCCH based on a PUCCH resource to be used for the uplink transmission over PUCCH.) and physical uplink shared channel (PUSCH) transmissions (Gao; [0068] ... terminal device 120 may perform the uplink transmission over PUSCH based on the PUCCH resource. In this case, the terminal device 120 may determine, from the first and second procedures, a third procedure to be applied to the uplink transmission over PUSCH based on the PUCCH resource with a lowest index within the active UL bandwidth part (BWP) of the serving cell), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae to include the above recited limitations as taught by Gao in order to adjusting the timing of the uplink transmission (Gao; [0067]).
Bae-Gao fails to explicitly teach, a second active uplink beam, of the plurality of active uplink beams, having a second spatial relation  being configured for PUCCH transmissions
However, in the same field of endeavor, Okamura teaches, a second active uplink beam, of the plurality of active uplink beams, having a second spatial relation (includes two or more spatial 
relation information parameters) being configured for PUCCH transmissions (parameter to be applied to the PUCCH) (Okamura; [0062] ... When the PUCCH spatial relation information includes two or more spatial relation information parameters, the UE may determine a parameter to be applied to the PUCCH); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao to include the above recited limitations as taught by Okamura in order to controls reception processing and transmission processing  (Okamura; [0062]).

Regarding Claim 35, Bae teaches A method of wireless communication performed by a user equipment (UE), comprising:
memory (Bae; Fig. 12);
one or more processors coupled to the memory (Bae; Fig. 12), the one or more processors  configured to:
determine that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, (Bae; [0129] ... in the case where the UE is allocated a grant free
 PUSCH radio resource and a PUCCH radio resources in different frequency regions in the same slot at the same time, if the network allow simultaneous transmission and the UE determines that simultaneous transmission is possible, the UE may perform UL transmission on the two radio resources at the same time.)
signal the uplink capability to a base station (Bae; [0129] ... the UE may transmit, to the network, a capability signal for grant-free UL transmission ).
Bae fails to explicitly teach, wherein the uplink capability corresponds to support for:
at least one first active uplink beam, of the plurality of active uplink beams, having a first spatial relation  being configured for both physical uplink control channel (PUCCH) transmissions and physical uplink shared channel (PUSCH) transmissions
However, in the same field of endeavor, Gao teaches, at least one first active uplink beam, of the plurality of active uplink beams, having a first spatial relation (Gao; [0068] ... terminal device 120 is provided with a spatial setting by a higher layer parameter “PUCCH-Spatialrelationinfo”) being configured for both physical uplink control channel (PUCCH) transmissions (Gao; [0068] ... regarding an uplink transmission over PUCCH, the terminal device 120 may determine, from the first and second procedures, a fourth procedure to be applied to an plink transmission over PUCCH based on a PUCCH resource to be used for the uplink transmission over PUCCH.) and physical uplink shared channel (PUSCH) transmissions (Gao; [0068] ... terminal device 120 may perform the uplink transmission over PUSCH based on the PUCCH resource. In this case, the terminal device 120 may determine, from the first and second procedures, a third procedure to be applied to the uplink transmission over PUSCH based on the PUCCH resource with a lowest index within the active UL bandwidth part (BWP) of the serving cell), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae to include the above recited limitations as taught by Gao in order to adjusting the timing of the uplink transmission (Gao; [0067]).
Bae-Gao fails to explicitly teach, a second active uplink beam, of the plurality of active uplink beams, having a second spatial relation  being configured for PUCCH transmissions
However, in the same field of endeavor, Okamura teaches, a second active uplink beam, of the plurality of active uplink beams, having a second spatial relation (includes two or more spatial 
relation information parameters) being configured for PUCCH transmissions (parameter to be applied to the PUCCH) (Okamura; [0062] ... When the PUCCH spatial relation information includes two or more spatial relation information parameters, the UE may determine a parameter to be applied to the PUCCH); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao to include the above recited limitations as taught by Okamura in order to controls reception processing and transmission processing  (Okamura; [0062]).

Regarding Claim 47, Chang teaches a user equipment (UE) for wireless communication, comprising:
means for determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, (Bae; [0129] ... in the case where the UE is allocated a grant free
 PUSCH radio resource and a PUCCH radio resources in different frequency regions in the same slot at the same time, if the network allow simultaneous transmission and the UE determines that simultaneous transmission is possible, the UE may perform UL transmission on the two radio resources at the same time.)
means for signaling the uplink capability to a base station (Bae; [0129] ... the UE may transmit, to the network, a capability signal for grant-free UL transmission ).
Bae fails to explicitly teach, wherein the uplink capability corresponds to support for:
at least one first active uplink beam, of the plurality of active uplink beams, having a first spatial relation  being configured for both physical uplink control channel (PUCCH) transmissions and physical uplink shared channel (PUSCH) transmissions
However, in the same field of endeavor, Gao teaches, at least one first active uplink beam, of the plurality of active uplink beams, having a first spatial relation (Gao; [0068] ... terminal device 120 is provided with a spatial setting by a higher layer parameter “PUCCH-Spatialrelationinfo”) being configured for both physical uplink control channel (PUCCH) transmissions (Gao; [0068] ... regarding an uplink transmission over PUCCH, the terminal device 120 may determine, from the first and second procedures, a fourth procedure to be applied to an plink transmission over PUCCH based on a PUCCH resource to be used for the uplink transmission over PUCCH.) and physical uplink shared channel (PUSCH) transmissions (Gao; [0068] ... terminal device 120 may perform the uplink transmission over PUSCH based on the PUCCH resource. In this case, the terminal device 120 may determine, from the first and second procedures, a third procedure to be applied to the uplink transmission over PUSCH based on the PUCCH resource with a lowest index within the active UL bandwidth part (BWP) of the serving cell), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae to include the above recited limitations as taught by Gao in order to adjusting the timing of the uplink transmission (Gao; [0067]).
Bae-Gao fails to explicitly teach, a second active uplink beam, of the plurality of active uplink beams, having a second spatial relation  being configured for PUCCH transmissions
However, in the same field of endeavor, Okamura teaches, a second active uplink beam, of the plurality of active uplink beams, having a second spatial relation (includes two or more spatial 
relation information parameters) being configured for PUCCH transmissions (parameter to be applied to the PUCCH) (Okamura; [0062] ... When the PUCCH spatial relation information includes two or more spatial relation information parameters, the UE may determine a parameter to be applied to the PUCCH); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao to include the above recited limitations as taught by Okamura in order to controls reception processing and transmission processing  (Okamura; [0062]).

Regarding Claim 48, Chang teaches a non-transitory computer-readable medium storing computer executable code for wireless communication at a User Equipment (UE), comprising code to:
determine that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, (Bae; [0129] ... in the case where the UE is allocated a grant free PUSCH radio
 resource and a PUCCH radio resources in different frequency regions in the same slot at the same time, if the network allow simultaneous transmission and the UE determines that simultaneous transmission is possible, the UE may perform UL transmission on the two radio resources at the same time.)
signal the uplink capability to a base station (Bae; [0129] ... the UE may transmit, to the network, a capability signal for grant-free UL transmission ).
Bae fails to explicitly teach, wherein the uplink capability corresponds to support for:
at least one first active uplink beam, of the plurality of active uplink beams, having a first spatial relation  being configured for both physical uplink control channel (PUCCH) transmissions and physical uplink shared channel (PUSCH) transmissions
However, in the same field of endeavor, Gao teaches, at least one first active uplink beam, of the plurality of active uplink beams, having a first spatial relation (Gao; [0068] ... terminal device 120 is provided with a spatial setting by a higher layer parameter “PUCCH-Spatialrelationinfo”) being configured for both physical uplink control channel (PUCCH) transmissions (Gao; [0068] ... regarding an uplink transmission over PUCCH, the terminal device 120 may determine, from the first and second procedures, a fourth procedure to be applied to an plink transmission over PUCCH based on a PUCCH resource to be used for the uplink transmission over PUCCH.) and physical uplink shared channel (PUSCH) transmissions (Gao; [0068] ... terminal device 120 may perform the uplink transmission over PUSCH based on the PUCCH resource. In this case, the terminal device 120 may determine, from the first and second procedures, a third procedure to be applied to the uplink transmission over PUSCH based on the PUCCH resource with a lowest index within the active UL bandwidth part (BWP) of the serving cell), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae to include the above recited limitations as taught by Gao in order to adjusting the timing of the uplink transmission (Gao; [0067]).
Bae-Gao fails to explicitly teach, a second active uplink beam, of the plurality of active uplink beams, having a second spatial relation  being configured for PUCCH transmissions
However, in the same field of endeavor, Okamura teaches, a second active uplink beam, of the plurality of active uplink beams, having a second spatial relation (includes two or more spatial 
relation information parameters) being configured for PUCCH transmissions (parameter to be applied to the PUCCH) (Okamura; [0062] ... When the PUCCH spatial relation information includes two or more spatial relation information parameters, the UE may determine a parameter to be applied to the PUCCH); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao to include the above recited limitations as taught by Okamura in order to controls reception processing and transmission processing  (Okamura; [0062]).

Regarding Claims 6 and 41, Bae-Gao-Okamura teaches The method of claim 1,  and 35
Bae-Gao fails to explicitly teach, wherein the second active uplink beam depends on one of two active downlink control beams such that the second spatial relation  is updated when a spatial relation of the one of the two active downlink control beams changes
However, in the same field of endeavor, Okamura teaches, wherein the second active uplink beam depends on one of two active downlink control beams such that the second spatial relation
 is updated when a spatial relation of the one of the two active downlink control beams changes (Okamura; [0090] ... where SRIs indicated by respective pieces of DCI for scheduling PUSCHs to be simultaneously transmitted correspond to a first SRS resource having a spatial relation with an SSB, and a second SRS resource having a spatial relation with a CSI-RS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao to include the above recited limitations as taught by Okamura in order to controls reception processing and transmission processing  (Okamura; [0062]).

Regarding claims 20 and 50, Bae-Gao-Okamura teaches, The claim 1 and 35, 
Bae teaches, wherein the uplink capability corresponds to a capability to support two or more active uplink beams for all uplink control resources and all uplink data resources  (Bae; [0134] UE can perform simultaneous PUCCH-PUSCH transmission, when configured, the PUCCH may always be separately transmitted to avoid UCI piggyback on the grant-free resource.).

Regarding claims 11, 44, and 51, Bae-Gao-Okamura teaches, The claim 1, 35 and 47, 
Bae-Gao fails to explicitly teach, wherein two spatial relations are used for transmission across different uplink control resources, and wherein one of the two spatial relations is used for transmission across different uplink data resources
However, in the same field of endeavor, Okamura teaches, wherein two spatial relations are used for transmission across different uplink control resources (Okamura; [0062] ...PUCCH spatial relation information includes two or more spatial relation information parameters,), and wherein one of the two spatial relations is used for transmission across different uplink data resources (Okamura; [0062] ...the UE may determine a parameter to be applied to the PUCCH based on an MAC CE.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao to include the above recited limitations as taught by Okamura in order to controls reception processing and transmission processing  (Okamura; [0062]).

Regarding claim 21, Bae-Gao-Okamura teaches, the method of claim 20, 
Bae-Okamura fails to explicitly teach, wherein two or more spatial relations are configured for transmission across different uplink control resources and uplink data resources
However, in the same field of endeavor, Gao teaches, wherein two or more spatial relations are configured for transmission across different uplink control resources and uplink data resources (Gao; [0047] one or more configurations about the spatial relation between a reference signal (RS) and the target SRS for SRS transmission, one or more SRS resources to be used for an uplink transmission over PUSCH).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Gao in order to adjusting the timing of the uplink transmission (Gao; [0067]).

Claims 3-5, 12-14, and 38-40,   are rejected under 35 U.S.C. 103 as being unpatentable over Bae-Gao-Okamura in view of Ljung (Ljung hereafter) (US 20190335430 A1).

Regarding claims 3 and 38, Bae-Gao-Okamura teaches,   The claim 1 and 35, 
Bae-Gao-Okamura fails to explicitly teach, wherein the uplink capability corresponds to a minimum downlink capability corresponding to a one or more active downlink beams
However, in the same field of endeavor, Ljung teaches, wherein the uplink capability corresponds to a minimum downlink capability corresponding to a one or more active downlink beams (Ljung; [0047] … a downlink (DL) control message may be communicated which includes this configuration information for the one or more beams. Then, at least one pilot signal is communicated on the one or more beams and in accordance with the respective configuration information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability (Ljung; [0090]).

Regarding claims 4 and 39, Bae-Gao-Okamura teaches,   The claim 1 and 35, 
Bae-Gao-Okamura fails to explicitly teach, wherein the uplink capability is signaled separately from a minimum downlink capability corresponding to one or more active downlink beams
However, in the same field of endeavor, Ljung teaches, wherein the uplink capability is signaled separately from a minimum downlink capability corresponding to one or more active downlink beams (Ljung; [0058-0063] … the antenna patch 1023 may include… at least 32 antennas. Generally, the antenna patch 1023 of the UE 102 may include fewer antennas 1024 than the antenna patch 1013 of the BS 101… In multi-beam operation, beam sweeping operation can be required, particularly in scenarios where there is no or limited transmit/receive reciprocity at the BS 101 and/or at the UE 102).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability (Ljung; [0090]).

Regarding claims 5 and 40, Bae-Gao-Okamura teaches,   The claim 1 and 35, 
Bae-Gao-Okamura fails to explicitly teach, wherein a common spatial relation is used for transmission across all uplink control resources and all uplink data resources
However, in the same field of endeavor, Ljung teaches, wherein a common spatial relation is used for transmission across all uplink control resources and all uplink data resources (Ljung; [0043] … Facilitating beamforming may, in turn, facilitate spatial multiplexing and high bandwidths, e.g., above 6 GHz or 10 GHz or even above 50 GHz. By using a certain set of antenna weights, a well-defined spatial profile of the wireless transmission via the plurality of antenna elements…The spatial profile may define a certain width and amplitude of the beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability (Ljung; [0090]).

Regarding claim 12, Bae-Gao-Okamura teaches, the method of claim 1, 
Bae-Gao-Okamura fails to explicitly teach, wherein two active uplink beams are configured for uplink control, and wherein each of the two active uplink beams depend on a respective one of two active downlink control beams
However, in the same field of endeavor, Ljung teaches, wherein two active uplink beams are configured for uplink control, and wherein each of the two active uplink beams depend on a respective one of two active downlink control beams (Ljung; [0091-0094] the UE 102 receives the one or more pilot signals 4003 on a plurality of beams for which the configuration information has been provided with the control message 4002 in 5002… one or more UL pilot signals 4013 are transmitted by the UE 102 and received by the BS 101).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claim 13, Bae-Gao-Okamura-Ljung teaches, the method of claim 12, 
Bae-Gao-Okamura fails to explicitly teach, wherein each of the two active uplink beams depend on a respective one of the two active downlink control beams when the UE supports beam correspondence between uplink beams and downlink beams
However, in the same field of endeavor, Ljung teaches, wherein each of the two active uplink beams depend on a respective one of the two active downlink control beams when the UE supports beam correspondence between uplink beams and downlink beams (Ljung; [0094] … UE 102 transmits the one or more pilot signals 4013 on a plurality of beams which the configuration information has been provided with the control message 4002 in 5012).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claim 14, Bae-Gao-Okamura-Ljung teaches,  the method of claim 12, 
Chang fails to explicitly teach, wherein a spatial relation of a particular active uplink beam, of the two active uplink beams, maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams
However, in the same field of endeavor, Ljung teaches, wherein a spatial relation of a particular active uplink beam, of the two active uplink beams, maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams (Ljung; [0095] The of the one or more pilot signals 4013 may facilitate sounding of the wireless link 111. In particular, such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4013).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Bae-Gao-Okamura in view of Chang Wenting et al. (Chang hereafter) (WO 2017/146773 A1) (See attached) 

Regarding claim 49, Bae-Gao-Okamura teaches, the method of claim 1, 
Bae-Gao-Okamura fails to explicitly teach, wherein the uplink capability has a minimum requirement to support one active uplink beam for uplink control and uplink data, and a one active uplink beam for uplink control.
However, in the same field of endeavor, Chang teaches, wherein the uplink capability has a minimum requirement to support one active uplink beam for uplink control and uplink data, and a one active uplink beam for uplink control.( Chang; [Page 7 line 29-30]… The UE may be configured on a subset of links of the set of possible links to transmit UL data and/or control signals… [Page 10 line 2-4]… A UE may be configured with multiple sets of power control parameters each associated with a link of the set of active links.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Chang in order to transmit UL data and/or control signals  (Chang; [Page 10 line 2-4]).

Claims 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bae-Gao-Okamura in view of Frenne et al.(Frenne hereafter)(20200252951 A1).

Regarding Claims 9 and 42, Bae-Gao-Okamura teaches,   the claim 1 and 35, 
Bae-Gao-Okamura fails to explicitly teach, indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates a spatial relation 
However, in the same field of endeavor, Frenne teaches, indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates a spatial relation (Frenne; [0050] It has been further agreed that NR supports a similar indication of spatial QCL assumption for the reception of a user-specific DL control channel (PDCCH), except that the indication is to be contained in a MAC Control Element (MAC-CE) (L2 signaling) in contrast to a DCI message (L1 signaling))
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Frenne in order to support indication of spatial quasi-co-location (Frenne; [0049]).

Claims 10, 15, 17, 18,  43, and 45  are rejected under 35 U.S.C. 103 as being unpatentable over Bae-Gao-Okamura in view of Zhang et al. (Zhang hereafter) (US 20190253108 A1) (IDS provided).

Regarding Claims 10 and 43, Bae-Gao-Okamura teaches,   the claim 1 and 35, 
Bae-Gao-Okamura fails to explicitly teach wherein the second active uplink beam does not depend on any active downlink control beams such that a spatial relation of the second active uplink beam is not updated when a transmission configuration indicator (TCI) state of any active downlink control beams changes
However, in the same field of endeavor, Zhang teaches wherein the second active uplink beam does not depend on any active downlink control beams such that a spatial relation of the second active uplink beam is not updated when a transmission configuration indicator (TCI) state of any active downlink control beams changes (Zhang; [0039]…the disparity between the downlink and uplink is so great that reciprocity does not select a suitable uplink beam at all, in which case step 6 will follow immediately after the UE sends its first batch of data at step 5 on the uplink beam that was put into use during that step of the basic protocol 310).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claim 15, Bae-Gao-Okamura teaches, the method of claim 14,
Bae-Gao-Okamura fails to explicitly teach, wherein the particular active uplink beam is associated with a smaller spatial relation identifier between the two active uplink beams, and wherein the first active downlink control beam is associated with a downlink control identifier having a smaller identifier value, in a current bandwidth part, between the two active downlink control beams
However, in the same field of endeavor, Zhang teaches,  wherein the particular active uplink beam is associated with a smaller spatial relation identifier between the two active uplink beams, and wherein the first active downlink control beam is associated with a downlink control identifier having a smaller identifier value, in a current bandwidth part, between the two active downlink control beams (Zhang; [0023] FIG. 4B illustrates 8 possible spatial beams of a UE and various subsets of them which may be identified when triggering the enhanced uplink beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claims 17 and 45, Bae-Gao-Okamura teaches,   the claim 1 and 35, 
Bae-Gao-Okamura fails to explicitly teach, wherein the two active uplink beams do not depend on two active downlink control beams supported by the UE for a minimum capability corresponding to a number of active downlink beams
However, in the same field of endeavor, Zhang teaches, wherein the two active uplink beams do not depend on two active downlink control beams supported by the UE for a minimum capability corresponding to a number of active downlink beams (Zhang; [0039-0048] … the disparity between the downlink and uplink is so great that reciprocity does not select a suitable uplink beam at all… Once triggered, the UE at step 7 transmits an uplink beam selection reference signal (U-BRS) on one or more beams, which the network then measures and evaluates at step 8).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claim 18, Bae-Gao-Okamura -Zhang teaches,     the method of claim 17, 
Chang-Ljung fails to explicitly teach, wherein the two active uplink beams do not depend on the two active downlink control beams when the UE does not have a capability to support beam correspondence between uplink beams and downlink beams
However, in the same field of endeavor, Zhang teaches,  wherein the two active uplink beams do not depend on the two active downlink control beams when the UE does not have a capability to support beam correspondence between uplink beams and downlink beams (Zhang; [0041-0051] the selected downlink beam is not or is no longer a suitable proxy for selecting the uplink beam.…in which case anytime the enhanced uplink beam selection protocol 320 is invoked the network will trigger it with 1-bit signalling and the UE will respond by sending its U-BRS on all of its possible uplink beams).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bae-Gao-Okamura-Ljung  in view of  Guan et al. (Guan hereafter) (US 20200068548 A1).

Regarding Claim 16, Bae-Gao-Okamura-Ljung teaches, the method of claim 12, 
Bae-Gao-Okamura-Ljung fails to explicitly teach, wherein the two active uplink beams are indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates at least a first spatial relation, and wherein the first spatial relation  maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams
However, in the same field of endeavor, Guan teaches,  wherein the two active uplink beams are indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates at least a first spatial relation, and wherein the first spatial relation  maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams (Guan; [0267-0271] … a spatial relation that is designated for a physical uplink control channel PUCCH by using the MAC-CE activation signaling,… obtaining a TCI indication of a physical downlink shared channel PDSCH and a TCI state of the RRC configuration through mapping from downlink control information DCI according to an indication of the MAC-CE activation signaling;).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura-Ljung to include the above recited limitations as taught by Guan in order to use the Media Access Control-control element (MAC-CE) activation signaling (Guan; [0268]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bae-Gao-Okamura-Zhang  in view of Sun (Sun hereafter) (US 20190394664 A1).

Regarding claim 19, Bae-Gao-Okamura-Zhang teaches, the method of claim 17, 
Bae-Gao-Okamura-Zhang fails to explicitly teach, wherein the at least one first active uplink beam and the second active uplink beam are indicated to the UE in a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Sun teaches,   wherein the at least one first active uplink beam and the second active uplink beam are indicated to the UE in a medium access control (MAC) control element (CE) (Sun; [0046] …transmitting the beam management information to the terminal through Radio Resource Control (RRC) signaling, Medium Access Control (MAC) layer Control Element (CE) and/or Physical layer Downlink Control Indicator (DCI), in order for the terminal to report the beam information or transmit the uplink beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura-Zhang to include the above recited limitations as taught by Sun in order to configuring the beam management information (Sun; [0047]).

Claims 22 and 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bae-Gao-Okamura in view of  Zeng et al. (Zeng hereafter) (US 20170223690 A1).
Regarding Claims 22 and 46, Bae-Gao-Okamura teaches,   the claim 1 and 35, 
Bae-Gao-Okamura fails to explicitly teach, wherein the plurality of active uplink beams includes an uplink beam determined based at least in part on a random access procedure in addition to one, or more active uplink beams determined in a connected mode
However, in the same field of endeavor, Zeng teaches,   wherein the plurality of active uplink beams includes an uplink beam determined based at least in part on a random access procedure in addition to one or more active uplink beams determined in a connected mode (Zeng; [0026] … the processing unit determines that the UE is in the first coverage area, receive physical random access channel (Physical Random Access Channel, PRACH for short) configuration information that is sent by the network device by using one broadcast beam; the third sending unit is configured to send a random access preamble to the network device by using an uplink beam on a time-frequency resource indicated by the PRACH configuration information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Bae-Gao-Okamura to include the above recited limitations as taught by Zeng in order to configure the UE in coverage (Zeng; [0026]).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416